Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-17-00188-CV

                     IN RE: COMMITMENT OF Richard P. BARNES

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI08424
                         Honorable Jefferson Moore, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, the trial court’s judgment and order
of commitment is AFFIRMED.

       SIGNED August 15, 2018.


                                                _____________________________
                                                Rebeca C. Martinez, Justice